Case 3:16-cv-01390-RJD Document 132 Filed 07/31/20 Page 1 of 3 Page ID #698




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

DANIEL AMAYA,                                  )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )             Case No.    16-cv-1390-RJD
                                               )
KIMBERLY BUTER, et al.,                        )
                                               )
       Defendants.                             )

                                             ORDER

DALY, Magistrate Judge:

           The Court held a discovery dispute conference in this matter on July 16, 2020. During

the conference, the Court considered disputes that have arisen over the production of certain

documents sought by Plaintiff from Defendants. The Court finds as follows as to each dispute:

Request for Production No. 1

       Plaintiff seeks any and all grievances from Menard Correctional Center filed about and

concerning the Special Operations Response Team (“SORT”) from dates before April 1, 2016, not

to exceed three (3) years. Defendants object on the basis of relevancy and proportionality.

Defendants remark that grievances are not maintained by topic and, as such, obtaining three years

of grievances concerning a specific topic would be unduly burdensome. Defendants also express

concern that grievances could potentially include medical or disciplinary information of other

inmates.

       During the discovery dispute conference, Plaintiff argued the grievances are relevant to his

claims against Warden Butler, and to a lesser extent, Michael Atchison, insofar as they would

establish that Defendants had notice inmates complained about assaults committed by SORT and

                                           Page 1 of 3
Case 3:16-cv-01390-RJD Document 132 Filed 07/31/20 Page 2 of 3 Page ID #699




that SORT did not wear identification badges so they could carry out assaults without being

identified.

        The scope of discovery is set forth in Rule 26(b)(1) of the Federal Rules of Civil Procedure.

The language of the Rule provides:

              Unless otherwise limited by court order, the scope of discovery is as follows:
              Parties may obtain discovery regarding any nonprivileged matter that is
              relevant to any party’s claim or defense and proportional to the needs of the
              case, considering the importance of the issues at stake in the action, the amount
              in controversy, the parties’ relative access to relevant information, the parties’
              resources, the importance of the discovery in resolving the issues, and whether
              the burden or expense of the proposed discovery outweighs its likely benefit.
              Information within this scope of discovery need not be admissible in evidence
              to be discoverable.

        The Supreme Court has cautioned that the requirement under Rule 26(b)(1) that the

material sought in discovery be “relevant” should be firmly applied, and the district courts should

not neglect their power to restrict discovery where necessary. Herbert v. Lando, 441 U.S. 153,

177 (1979); see also Balderston v. Fairbanks Morse Engine Div. of Coltec Indus., 328 F.3d 309,

320 (7th Cir. 2003). However, “relevancy” for discovery purposes is construed broadly to

encompass matters that bear on, or reasonably could lead to other matters that could bear on, any

issue in the case. Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (citing Hickman

v. Taylor, 329 U.S. 495, 501 (1947)). “Relevance is not inherent in any item of evidence, but

exists only as a relation between an item of evidence and the matter properly provable in the case.”

Miller UK Ltd. v. Caterpillar, Inc., 17 F.Supp.3d 711, 722 (N.D. Ill. Jan. 6, 2014) (citation

omitted).

        Here, the relevancy of the grievances sought by Plaintiff is limited. Although the Court is

mindful that there may be grievances setting forth issues with SORT similar to the issues in this

lawsuit, and Butler may have reviewed said grievances, there is no certainty that any such
                                      Page 2 of 3
Case 3:16-cv-01390-RJD Document 132 Filed 07/31/20 Page 3 of 3 Page ID #700




grievances exist. Given the speculative and limited relevance of the grievances sought, the Court

finds the burden on Defendants to produce the same outweighs the needs of the request in this

instance. Defendants’ objection to this request is SUSTAINED.

Request for Production No. 2

       Plaintiff seeks any and all grievances filed against Defendant John Burrows for sexual

assault and/or sexual abuse which were found unsubstantiated or substantiated occurring on or

before April 1, 2016, not to exceed three (3) years. Defendants object on the basis of relevancy

and proportionality.

       Defendants’ objection is SUSTAINED. The relevancy of the grievances sought to be

produced is limited in relation to any claim or defense in this matter and, the Court notes there is

some indication that Plaintiff is not confident Burrows was properly identified as the officer who

conducted the strip search at issue. Further, the Court finds the relevancy of any such grievances

is outweighed by the burden on Defendants to produce the same.

IT IS SO ORDERED.

DATED: July 31, 2020


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                           Page 3 of 3
